DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant election of group I, species IV, reading on Claims 1-18, without traverse. Applicant has cancelled Claims 9-21 and added Claims 22-24. Applicant believes that Claims 1-18 and 22-24 are reading on the elected invention.
However, upon closer inspection examiner finds that Claims 11-18 do not read on the elected species for the following reasons: 
First, Claim 11 discloses “a temperature sensor configured to generate a temperature signal indicative of a temperature within the main cavity”, which is disclosed in FIG. 3 that belong to the non-elected species 1.
Second, Claim 12 disclose “a processing unit configured to determine an estimation the external pressure based on the output signal”, which shown in FIG. 2, the top plan of FIG. 1, which is related to the non-elected species I.
The aforementioned features represent mutual exclusive features that require different search queries. Therefore, Examiner considers ONLY Claims 1-10 and 22-24 read on the elected invention and species and will be examined on the merit.  
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 108700482), with attached machine translation, (hereinafter, Chen).

RE Claim 1, Chen discloses in FIG. 4B a pressure sensor comprising:
a structure 402 “stress isolating structure”/420 “membrane” that is at least partially deformable, at the membrane 420, as a function of an external pressure applied to the structure, the structure including a sealed main cavity 404. Examiner notes that the cavity is filled with gel 404. Examiner notes that the outside stress isolation structure 402, which protect the internal pressure sensor 200 from being affected by the external environment implies the volume containing the compressible gel 404 and bounded by the structure 402 and the membrane 420 must be sealed in order for the stress isolation to properly work, hence the “sealed cavity” limitation is implicitly met; and
a MEMS device “pressure sensor 200” arranged in the sealed main cavity and configured to generate an output signal of an electrical type and indicative of a pressure inside the sealed main cavity 404. It is the examiner position that the limitation is met since the membrane 420 flexes in response to external pressure and applies pressure to gel 404, which in turn is sensed by the pressure sensor 200, which output the sensed pressure signal and communicated to the ASIC circuit 112, referring to FIG. 1.
 
Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (WO 2019/099821), (hereinafter, Tsai).

RE Claim 22, Tsai discloses in FIG. 4 a force attenuator for force sensor, comprising:
a multi-layer structure including, referring to FIG. 4:
a first layer 106 “non-deformable slab”, which inherently rigid [0035], having a first Young’s modulus and a first surface;
a second layer 412 “solid surface”, which inherently rigid [0035], having a second Young’s modulus and a second surface facing towards the first surface;
a third layer 105 “deformable slab, i.e. flexible formed of rubber” interposed between the first surface of the first layer 106 and the second surface of the second layer 412, the third layer having a third Young’s modulus less than the first and second Young’s moduli. It is the examiner position that the limitation is met, since the third layer is deformable, hence flexible, which means that the third layer has a lower Young’s modulus than the solid, non-flexible, i.e. rigid first and second layers 106 and 412;
a sealed cavity 102 within the multi-layer structure 1006, 105v and 412. Examiner notes that the cavity 102 is implicitly sealed, since the surfaces 105A and 105B are mating with the surfaces 103 and 107, as it is shown in FIG. 1 [0033];
a micro-electromechanical system (MEMS) device “force sensor within the sealed cavity 102, the MEMS device is on the first surface of the first layer.
   
Allowable Subject Matter
Claims 2-10, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898